Citation Nr: 0639763	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-42 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lumbosacral spine 
disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to August 
1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  

It appears that the veteran has raised a claim of secondary 
service connection concerning his hips, and the RO should 
address this accordingly.  

The issues of an initial rating in excess of 10 percent for 
PTSD, and service connection for a right knee disability and 
a low back disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a May 1981 letter, the RO denied a claim of service 
connection for a back condition, which the veteran did not 
appeal, and medical evidence received since is new and 
material.


CONCLUSION OF LAW

A May 1981 determination is final, and evidence received 
since justifies reopening a claim of service connection for a 
lumbosacral spine disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Because the veteran's claim of service connection for a 
lumbosacral spine disability is reopened, VA's application of 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), need not be considered 
at this juncture.  

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

Prior to August 29, 2001, "new and material evidence" was 
that which was not previously submitted to agency decision 
makers which bears directly and substantially on the specific 
matter under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the claim.  Hodge, 155 F.3d at 1362.  

In this case, the veteran sought service connection for a 
back disability several times shortly after separation from 
military service.  A review of the record shows that a 
September 1945 rating decision denied a claim of service 
connection because there was no current evidence of 
"rheumatism."  A January 1947 rating decision found that 
evidence of a current back disability was not of record.  An 
August 1950 rating decision continued to find that acute 
lumbosacral arthritis and acute lumbar strain had not been 
found on the last VA examination performed in December 1946.  

In April 1981, the veteran again sought service connection 
for his back condition, and the RO issued a May 1981 letter 
that the current claim was essentially a duplicate of the 
claim the veteran had originally filed in August 1945.  The 
RO stated that the though the veteran had been treated in 
service for a back condition, the claim had been denied 
because a back disability had not been found on a separation 
examination.  The veteran did not appeal this determination.

On August 10, 2001, the RO received a VA Form 21-4138 via 
which the veteran sought to reopen a claim of service 
connection for a back disability.  As illustrated in further 
detail below, new evidence was added to the record 
illustrating that the veteran currently suffers from a low 
back disability (degenerative disc and joint diseases).  
Because the record now contains evidence concerning an 
element of service (i.e., a current disability) that had been 
absent at the time of the last final denial, which bears 
directly and substantially on the specific matter under 
consideration, the veteran's claim shall be considered on the 
merits.  


ORDER

New and material evidence having been received, a claim of 
service connection for a lumbosacral spine disability is 
reopened.  


REMAND

In light of the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, additional evidentiary development is 
necessary.  

Initial disability rating

It is noted that the veteran's current appeal addresses a 
downstream element, i.e., an initial disability rating for 
PTSD.  Recent case law, see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), has provided instruction that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a compensation 
claim, including the effective date of the disability.  Thus, 
the veteran should receive notice concerning an initial 
disability rating and effective date prior to final 
disposition of his claim.  

Also, on his VA Form 9, the veteran essentially expressed 
that manifestations of his PTSD were of a more severe degree 
than found on a March 2003 VA examination.  As such, the 
veteran should undergo further assessment to determine the 
current severity of his PTSD.  See 38 U.S.C.A. § 5103A(d); 
Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Service connection

The veteran's service medical records contain a January 1944 
clinical record brief with a final diagnosis of strain, 
acute, mild, lumbar region, incurred as a result of work and 
exposure to duty with artillery during months of October, 
November, December, 1943 (chronic arthritis had initially 
been referenced prior to the preceding final diagnosis).  In 
January 1945, the veteran had a tender, right infrapatellar 
region; pertinent history noted that about two weeks earlier 
he had struck his right knee against a box.  During the 
course of treatment he had pitting edema that resolved.  The 
veteran's separation examination referred to "January 1944, 
arthritis back and knees."  Clinical evaluation found no 
objective findings concerning musculoskeletal defects.  

The veteran filed a claim of service connection directly 
after service.  At a December 1946 VA examination the veteran 
complained of a weak back that bothered him when he lifted.  
He had pain in the sacroiliac area, which was usually 
relieved when he would lie down.  An exam of the spine showed 
no evidence of pathology, and flexion of the right leg 
produced some pain in the sacroiliac region.  

As noted above, at the time of the last final denial in May 
1981, the RO found that the record had not contained evidence 
of a current back disability.  

In conjunction with the current claim, the veteran submitted 
work injury reports.  Forms from 1958 and 1959 indicated pain 
over the low back.  In July 1965, the veteran hurt his low 
back when he lifted a radiator.  In November 1975, the 
veteran received treatment from John Resner, D.C., for lumbar 
strain.  

A June 2004 letter from B. A. Smith, D.C., stated that the 
veteran had complained of back pain originating from an 
injury due to a fall while attempting to move a heavy 
artillery gun in slippery mud.  The letter opined that the 
injury had been a life long problem, existing since this 
injury, which serving in the service.  

In October 2004, the veteran underwent a VA examination, 
where he reported that he had experienced chronic low back 
pain since the original in service injury.  X-ray of the 
right knee showed spur off the anterosuperior margin of the 
patella with some very minimal degenerative changes in the 
knee joint.  The assessment was severe degenerative joint 
disease and degenerative disc disease of the spine, and 
degenerative joint disease of the right knee joint.  

In terms of an opinion, the examiner first stated that he 
could not resolve the question of whether current spine and 
knee disabilities had a direct association with the injuries 
sustained.  Also, complicating resolution of the issue was 
that the veteran had worked as an automobile body mechanic, 
working in a radiator shop, and working in the Sheriff's 
Department for all of his working life since discharge.  
Then, the examiner stated that the veterans current 
disabilities were age related and were less likely as not 
caused by or a result of service-connected injuries.  

Given the preceding conflict in the VA examiner's opinion, 
another examination is necessary.  Also, the Board cannot 
fully rely upon the private nexus opinion mentioned above 
because it does not reflect that the veteran's service 
medical records or claims file were reviewed prior to 
offering an opinion.  

Also, the October 2004 VA examiner referred to "soft-back 
medical records" from the VA Roseburg Healthcare System, 
which contained progress notes from January 1980 to March 
2000.  It does not appear that these records have been 
obtained.  In November 2006, the Board received a statement 
from the veteran that identified records from B. A. Smith, 
D.C., dated 2000 to 2004, and the RO should obtain all 
information therefrom in an effort to ensure a complete 
evidentiary file.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a fully compliant 
Dingess letter to the veteran such that he 
is provided relevant information 
concerning an initial disability rating 
and effective date for service-connected 
PTSD, as well as other provisions of the 
VCAA.

2.  The RO should obtain all outstanding 
records from the Roseburg VA Healthcare 
System from 1980 to 2000, and update the 
record with any recent VA records post May 
2004.  Also, the RO should obtain all 
treatment records (particularly 2000 to 
2004 as identified by the veteran on VA 
Form 21-4142) from B. A. Smith, D.C., in 
Roseburg, Oregon.  

3.  The veteran should be scheduled for a 
VA psychiatric examination for the purpose 
of assessing the current severity of his 
service-connected PTSD.   The examiner 
should review the claims file, and provide 
findings concerning symptomatology of the 
veteran's PTSD.  A mental status evaluation 
should be performed with a GAF score.  

4.  The veteran should undergo a VA 
orthopedic examination with a different 
examiner than the one who performed the 
October 2004 examination.  The examiner 
should review the entire claims file, 
including service medical records and 
evidence of post-service treatment, and 
opine whether it is at least as likely as 
not that a current lumbosacral spine 
disability, and right knee disability, are 
originally related to service, or incurred 
in service.  If the preceding question 
concerning the veteran's low back is 
answered in the negative, then the 
examiner should opine whether it is at 
least as likely as not that a present 
lumbosacral spine disability is related to 
continuous symptomatology of back problems 
since service.  

5.  Then, the RO should readjudicate the 
veteran's claim of an initial rating in 
excess of 10 percent for service-connected 
PTSD, and claims of service connection for 
a lumbosacral spine disability and right 
knee disability.  If the determination of 
these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


